Citation Nr: 1755205	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-07 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease.

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction was subsequently transferred to the RO in Jackson, Mississippi.  

In the January 2012 rating decision, the RO granted service connection for PTSD and assigned a 50 percent evaluation effective from January 21, 2011.  The RO also granted service connection for coronary artery disease and assigned a 10 percent evaluation effective from August 31, 2010. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2017.  A transcript is of record.

During the course of the appeal, the Veteran reported that he is unemployed due to his service-connected disabilities.  As such, the issue of entitlement to TDIU has been raised and is on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.
REMAND

During the April 2017 hearing, the Veteran testified that he currently receives treatment for his PTSD and coronary artery disease through VA.  However, the claims file does not contain any medical records dated after May 2015.  Therefore, the AOJ should secure any outstanding VA treatment records.

The Board also notes that the Veteran was most recently afforded a VA examination in June 2015 in connection with his claim for an increased evaluation for PTSD.  Although the Veteran testified at the April 2017 hearing that his PTSD has been slightly improving, the Board notes that he did report some additional symptoms that were not noted during the June 2015 VA examination.  For example, he testified that he is angry, unable to control himself very well, has panic attacks once per year, struggles to maintain hygiene, and sees and hears things once or twice every two weeks.  Notably, the June 2015 VA examiner indicated that the Veteran did not have panic attacks, delusions, hallucinations, or neglect of personal appearance and hygiene, and there was no indication of any anger problems.  Therefore, the Board finds that a VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected PTSD.

In addition, the Board notes that treatment records dated in November 2010 indicate that the Veteran had a left ventricular dysfunction ejection fraction (LVEF) of 46 percent at resting and 59 at post-stress.  The Veteran was later afforded a VA examination for his coronary artery disease in February 2014.  At that time, it was noted that his LVEF range was 55 to 60 percent; however, there is no indication as to whether such results were obtained at rest or post-stress.  It is also unclear as to which one is the standard test used for LVEF.  Therefore, the Board finds that a VA examination and medical opinion would be helpful in addressing the difference in the findings and determining which test result would be most indicative of the Veteran's cardiac functioning and level of impairment.

Moreover, at the April 2017 hearing, the Veteran testified that he is unemployed, that he cannot work due to his service-connected disabilities, including his heart condition and PTSD, and that he has been turned down for two jobs since 2010 because of those disabilities.  See April 2017 Bd. Hrg. Tr. at 5, 10, 14, 15.  Thus, the issue of TDIU has been raised by the record, and as such, the AOJ should develop the issue of TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for PTSD and coronary artery disease not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding VA treatment records, to include any records dated since May 2015.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including any treatment records and assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the severity and manifestations of his service-connected coronary artery disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records and lay assertions.  

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  In particular, the examiner should state the number of workload METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.

The examiner should also indicate whether the Veteran has had chronic congestive heart failure or more than one episode of acute congestive heart failure in the past year. 

The examiner should further state whether the Veteran has left ventricular dysfunction, and if so, provide the percent of ejection fraction.  In so doing, he or she should consider the results documented in the November 2010 treatment record (LVEF of 46 percent at resting and 59 at post-stress) and the February 2014 VA examination report (LVEF range was 55 to 60 percent).  The examiner should address the difference in the findings, explain the standard test used, and discuss which test result (at rest or post-stress) would be most indicative of the Veteran's cardiac functioning and level of impairment.

In addition, the examiner should address whether there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-Ray.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should consider whether the Veteran is entitled to TDIU based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or obtain additional medical evidence or a medical opinion, as is deemed necessary.

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ.

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




